DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between species , as set forth in the Office action mailed on October 4, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 4, 2021 is withdrawn.  Claims 21 and 22 , directed to related powered handheld positive displacement pipette assemblies, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on January 14, 2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Syringe piston grasping mechanism in claims 1, 21, and 22;
Syringe retention mechanism in claims 1, 21, and 22; and
Syringe ejection mechanism in claims 1, 21, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Syringe Piston grasping mechanism: Para. 0083 of applicant’s specification discloses that the syringe piston grasping mechanism includes a piston carrier (205) that is located substantially within the piston carriage (100).  The piston carrier further includes a distally located actuation collar (285) having a piston head retention lip (210) an da plurality of radially spaced apart apertures (215) that permit access through the wall of the piston carrier to the arms (630a, 630b) of the piston head 
Syringe retention mechanism: Para. 0080 of applicant’s specification (filed 10/24/2019) discloses that the syringe retention mechanism encompasses a plurality of spaced apart syringe latching elements (155) that are affixed within the distal end of the pipette;
Syringe ejection mechanism:  Para. 0095 of applicant’s specification discloses that the syringe ejection mechanism is comprised generally of the motorized drive assembly (40) and the lead screw (95), the piston carriage (100) and the wedge-shaped syringe latching element release portions (335) thereof, the syringe latching elements (155), the piston head release element guides (220) on the actuation collar portion (285) of the piston carrier (205), and a plurality of piston head release elements (305).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the pipette assemblies of claims 1, 21, and 22, specifically the inclusion of the combination of: a) a dispensing solenoid assembly that resides within the piston carriage and is linearly displaceable by some amount relative thereto, the dispensing solenoid assembly including a linearly displaceable armature having a distally extending shaft; b) a syringe piston grasping mechanism located within the body and configured to receive and releasably retain a syringe  piston head and linearly reciprocatable by the dispensing solenoid assembly relative to the piston carriage the pipette body; c) a syringe retention mechanism including a plurality of syringe latching element configured to releasably engage a syringe capillary and to also engage with corresponding release elements on the piston carriage; and a syringe ejection mechanism configured to release a piston head of a syringe from the syringe piston grasping mechanism and to release a syringe capillary from the syringe retention mechanism upon sufficient distally-directed movement of the piston carriage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0154349 A1 to Habbal: An automated pipette manipulation system 500 that comprises a platform assembly 10, a head assembly 12, an actuator head assembly 14, an actuator mechanism 16, a pipette 250, and a microprocessor 300.  The head assembly 12 allows for horizontal movement of the pipette 250 along the x-axis.  The actuator head assembly 14 allows for vertical movement of the pipette 250 along the z-axis.  The actuator mechanism 16 manipulates the pipette 250 to aspire or dispense liquid, and extract a pipette tip 220 that is attached to the pipette 250.  Finally, the platform assembly 10 can be moved horizontally in the direction that is transverse of the horizontal movement of the head assembly 12, thus, along the y-axis.  There is the additional disclosure of the inclusion of a solenoid; however, it is not disclosed or taught as being included within the piston carriage (See abstract and Paras. 0026-0030);
US 2017/0151556 A1 to Wilth et al: Wilth teaches a pipette 1 that has a rod-shaped housing 2 in which a syringe 3 is held at the bottom.  A drawing lever 5 projects from the housing 2 from a sidewall of the housing 2 over a straight slot 4.  A control knob 8 of a toothed rack and pawl control projects from the same side wall of the housing 2 above two additional slots 6, 7.  The syringe 3 has a cylinder 11 and a plunger 12 movably arranged therein.  The cylinder 11 has a conical section 13 at the bottom with a hole 14 for the passage of liquids, and a cylindrical section 15 above that in 
US 2013/0319139 A1 to Belgardt et al: Pipette for operating a syringe with a bar-shaped housing, fixture with an opening at a lower end of the housing for putting in a syringe with a fastening portion on the upper edge of a cylinder, a fixture body with a further fixture and a further opening on the lower end of the housing, for putting in a further fastening portion of a piston of the syringe, means for detachably holding the fastening portion in the fixture and the further fastening portion in the further fixture, means for displacing the fixture body within the housing in the longitudinal direction of the housing (See abstract).  Belgardt fails to disclose or teach the inclusion of the solenoid with associated armature; and
US 2009/0139351 A1 to Reichmuth: Reichmuth discloses a pipette 1 with an oblong pipette housing 2.  In the lower end region of the pipette housing 2, there is arranged an accommodation 3 for a syringe flange 4 of a syringe 5.  The syringe flange 4 is a fastening portion of the syringe 4.  On the lower end of the pipette housing 2, the accommodation 3 has an axial bore 6, through which the syringe 5, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 4, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796